Exhibit 10.1
  
CODE OF BUSINESS CONDUCT AND ETHICS
  
Introduction
 
This Code of Business Conduct and Ethics (the "Code") embodies the commitment of
BioElectronics Corporation to conduct our business in accordance with all
applicable laws, rules and regulations and the highest ethical standards.  All
employees and members of our Board of Directors are expected to adhere to those
principles and procedures set forth in this Code that apply to them.  We also
expect the consultants we retain generally to abide by this Code. (For purposes
of Section 406 of the Sarbanes-Oxley Act of 2002 and the rules promulgated there
under, Section I of this Code shall be our code of ethics for Senior Financial
Officers (as defined below).)
 
The Code should be read in conjunction with Our Business Principles, which
provide in part that, "Integrity and honesty are at the heart of our business. 
We expect our people to maintain high ethical standards in everything they do,
both in their work for the firm and in their personal lives."  Our Business
Principles are attached to this Code. 
 
Section I
A. Compliance and Reporting
 
Employees and directors should strive to identify and raise potential issues
before they lead to problems, and should ask about the application of this Code
whenever in doubt.  Any employee or director who becomes aware of any existing
or potential violation of this Code should promptly notify the Chief Executive
Officer or the Chief Operating Officer (we refer to such contacts as
"Appropriate Ethics Contacts").  The officer(s) will take such disciplinary or
preventive action as it deems appropriate to address any existing or potential
violation of this Code brought to his/her/their attention. 
 
Any questions relating to how these policies should be interpreted or applied
should be addressed to the Chief Executive Officer, Chief Operating Officer or
the Board of Directors.
 
B. Personal Conflicts of Interest
 
A "personal conflict of interest" occurs when an individual's private interest
improperly interferes with the interests of the Company.  Personal conflicts of
interest are prohibited as a matter of Company policy, unless they have been
approved by the Company.  In particular, an employee or director must never use
or attempt to use his or her position at the Company to obtain any improper
personal benefit for himself or herself, for his or her family members, or for
any other person, including loans or guarantees of obligations, from any person
or entity.
 
Service to the Company should never be subordinated to personal gain and
advantage. Conflicts of interest should, to the extent possible, be avoided.

 
 

--------------------------------------------------------------------------------

 

Any employee or director who is aware of a material transaction or relationship
that could reasonably be expected to give rise to a conflict of interest should
discuss the matter promptly with an the Chief Executive Officer, Chief Operating
Officer or the Board of Directors.
 
C. Public Disclosure
 
It is the Company's policy that the information in its public communications,
including SEC filings, be full, fair, accurate, timely and understandable.  All
employees and directors who are involved in the Company's disclosure process,
including the Senior Financial Officers, are responsible for acting in
furtherance of this policy.  In particular, these individuals are required to
maintain familiarity with the disclosure requirements applicable to the Company
and are prohibited from knowingly misrepresenting, omitting, or causing others
to misrepresent or omit, material facts about the Company to others, whether
within or outside the Company, including the Company's independent auditors.  In
addition, any employee or director who has a supervisory role in the Company's
disclosure process has an obligation to discharge his or her responsibilities
diligently.
 
D. Compliance with Laws, Rules and Regulations
 
It is the Company's policy to comply with all applicable laws, rules and
regulations.  It is the personal responsibility of each employee and director to
adhere to the standards and restrictions imposed by those laws, rules and
regulations. 
 
Section II
A.   Corporate Opportunities
 
Employees and directors owe a duty to the Company to advance the Company's
legitimate business interests when the opportunity to do so arises.  Employees
and directors are prohibited from taking for themselves (or directing to a third
party) a business opportunity that is discovered through the use of corporate
property, information or position, unless the Company has already been offered
the opportunity and turned it down.  More generally, employees and directors are
prohibited from using corporate property, information or position for personal
gain or competing with the Company.
 
Sometimes the line between personal and Company benefits is difficult to draw,
and sometimes both personal and Company benefits may be derived from certain
activities.  The only prudent course of conduct for our employees and directors
is to make sure that any use of Company property or services that is not solely
for the benefit of the Company is approved beforehand by the Chief Executive
Officer.

 
 

--------------------------------------------------------------------------------

 

B.   Confidentiality
 
In carrying out the Company’s business, employees and directors often learn
confidential or proprietary information about the Company, its
clients/customers, prospective clients/customers or other third parties. 
Employees and directors must maintain the confidentiality of all information so
entrusted to them, except when disclosure is authorized or legally mandated. 
Confidential or proprietary information includes, among other things, any
non-public information concerning the Company, including its businesses,
financial performance, results or prospects, and any non-public information
provided by a third party with the expectation that the information will be kept
confidential and used solely for the business purpose for which it was
conveyed. 
 
C.   Fair Dealing
 
We have a history of succeeding through honest business competition.  We do not
seek competitive advantages through illegal or unethical business practices. 
Each employee and director should endeavor to deal fairly with the Company’s
clients, service providers, suppliers, competitors and employees.  No employee
or director should take unfair advantage of anyone through manipulation,
concealment, abuse of privileged information, misrepresentation of material
facts, or any unfair dealing practice.
 
D.  Equal Employment Opportunity and Harassment
 
Our focus in personnel decisions is on merit and contribution to the Company’s
success.  Concern for the personal dignity and individual worth of every person
is an indispensable element in the standard of conduct that we have set for
ourselves. The Company affords equal employment opportunity to all qualified
persons without regard to any impermissible criterion or circumstance. This
means equal opportunity in regard to each individual's terms and conditions of
employment and in regard to any other matter that affects in any way the working
environment of the employee.  We do not tolerate or condone any type of
discrimination prohibited by law, including harassment.
 
E.   Protection and Proper Use of Firm Assets
 
All employees should protect the Company’s assets and ensure their efficient
use.  All Company assets should be used for legitimate business purposes only.
 
Section III.
Waivers of This Code
 
From time to time, the Company may waive certain provisions of this Code.  Any
employee or director who believes that a waiver may be called for should discuss
the matter with the Chief Executive Officer.  Waivers for executive officers
(including Senior Financial Officers) or directors of the firm may be made only
by the Board of Directors or a committee of the Board.

 
 

--------------------------------------------------------------------------------

 
